Citation Nr: 9900180	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-28 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to August 
1967.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


REMAND

Review of the evidentiary record indicates that the veteran 
has established service connection for residuals of gunshot 
wound to the right leg with compound comminuted fracture of 
the tibia, with severed right peroneal nerve, and history of 
osteomyelitis, and with status post below-knee amputation, 
rated as 40 percent disabling; residuals of gunshot wound to 
the right forearm (major) with compound comminuted fracture 
of the ulna with angulation deformity and limitation of 
extension and arthritis, rated as 40 percent disabling; scar 
of the right thigh, adhering with retained fragments, 
residuals of gunshot wound, rated as 10 percent disabling; 
amputation of the right second toe, rated as noncompensable; 
postoperative right hernioplasty, rated as noncompensable; 
arthritis of the lumbar region at L3-4, rated as 
noncompensable; postoperative repair of the a torn rotator 
cuff, rated as noncompensable; and mild arthritis of the left 
knee, rated as noncompensable.  A combined disability rating 
of 70 percent is in effect.  

The veteran has also established entitlement to special 
monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114(s) (West 1991) and 38 C.F.R. § 3.350(a) (1998), on 
account of anatomical loss of one foot.  According to the 
veterans application for unemployability benefits and 
statements and testimony offered at a personal hearing, he 
worked as a district attorney until January 1997.  

The Board observes that the veteran is seeking entitlement to 
a total rating based on individual unemployability by reason 
of service-connected disability.  The veteran alleges that he 
is unable to maintain any type of gainful employment due to 
various physical problems.  At a recent personal hearing, he 
testified that he retired early due to pain that he was 
experiencing in his joints.  While he was given a desk job, 
he ultimately was unable to perform sedentary work due to 
back problems.  He also had right elbow complaints.  T. at 4.  
He said that he had additional physical problems to include a 
right shoulder problem for which surgery had recently been 
performed (T. at 8) and hypertension (T. at 9).  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  In 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
benefits.  Specifically, the Court indicated there was a need 
for discussing whether the standard delineated in the 
controlling regulations was an objective one based on 
average industrial impairment or a subjective one based 
upon the veterans actual industrial impairment.  

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployability by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91), 57 Fed. Reg. 2317 (1992).  



VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veterans symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases that present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  

After careful review of the evidence of record, and with 
consideration of the veterans complaints, the Board finds 
that a remand is necessary for three reasons.  First, the 
last complete VA orthopedic examination was in November 1995, 
and since that time additional orthopedic disabilities have 
been service-connected.  Manifestations of these disabilities 
should be reviewed to determine how they affect they 
veterans employability.  

Second, the 1995 report did not directly address the question 
of whether the service connected disabilities alone would 
preclude the veteran from engaging in some form of 
substantially gainful employment, the Board will take this 
opportunity to secure a VA examination to provide current 
findings and to address this question.  

Third, the Board notes that in a February 1997 Request for 
Employment Information in Connection with Claim for 
Disability Benefits (VA FORM 21-4192), information was 
provided by the veterans former employer regarding his 
employment as a district attorney with Los Angeles County in 
Los Angeles, California, from 1972 through 1997.  It was 
noted that the veteran had retired from this job in October 
1996.  The employer indicated that the veteran had missed 136 
days of work in the last 12 months of his employment due to 
disability.  Additional detail as to the nature of this 
missed time was not provided.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:  

1.  The RO should afford the veteran an 
opportunity to provide information as to 
treatment, private or VA, since August 
1996.  The RO should obtain appropriate 
Medical Records Release Forms from the 
veteran so that VA may assist him in 
obtaining these records.  The RO should 
then contact the listed medical providers 
and VA medical facilities, if any, and 
request that they provide legible copies 
of all of the veterans treatment 
records.  All records obtained should be 
associated with the claims folder.  

2.  The RO should contact the District 
Attorneys office in Los Angeles, County 
at 210 W. Temple in Los Angeles, 
California, and request that they provide 
additional information, if possible, as 
to the nature of and reasons for the 
veterans missed time of 136 days during 
his last 12 months of work as a district 
attorney.  Specifically, the District 
Attorneys office should indicate the 
number of days of missed work that were 
due to manifestations of, or treatment 
for, service connected disabilities as 
opposed to other causes.  If the District 
Attorneys office does not have records 
that permit an explicit identificaiton of 
days of missed work due to service 
connected disability, the office should 
be requested to indicate whether the lost 
days were due to sick leave or other 
causes. 

3.  Following receipt of any additional 
medical records pursuant to paragraph 1 
of this Remand, and any additional 
records pertaining to lost time from work 
pursuant to paragraph 2 of this Remand, 
but not contingent upon the receipt of 
additional records, the RO should 
schedule the veteran for examination by 
an appropriately qualified VA physician 
in order to determine the nature and 
extent of his service-connected 
disabilities.  The veterans claims file 
must be made available to an 
independently reviewed by the physician 
prior to examination.  X-rays, laboratory 
tests, range of motion studies, and/or 
other diagnostic studies should be 
performed as deemed appropriate by the 
specialists.  The physician must comment 
on the effect that the veterans service-
connected disabilities have on his 
ordinary activity, as well as his ability 
to procure and maintain employment.  The 
examiner should render an opinion whether 
the service-connected disabilities alone, 
and without regard to advancing age or 
nonservice connected disabilities, would 
prevent average employment.  A complete 
rationale for any opinions expressed, 
positive or negative, must be provided.  

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If any of the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific joint 
opinions requested, that report must be 
returned for corrective action.  
38 C.F.R. § 4.2 (1998) (if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the repot as 
inadequate for evaluation purposes.).  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  

5.  Following completion of the above 
requested development, the RO must then 
readjudicate the veteran's total rating 
claim.  If the determination remains 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran should be afforded the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	Richard B. Frank
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
